In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00224-CV

____________________


JULIANNA YEN, Appellant


V.


ALPHENHAUS, INC., Appellee




On Appeal from the 9th District Court
Montgomery County, Texas

Trial Cause No. 08-06-06305-CV




MEMORANDUM OPINION
 On August 24, 2009, we notified the parties that the appeal would be dismissed unless
the appellant remitted the filing fee for the appeal and that the appeal would be dismissed for
want of prosecution unless arrangements were made for filing the record or the appellant
explained why additional time was needed to file the record.  Appellant did not respond.  The
appellant did not file an affidavit of indigence and has not requested to proceed without
payment of costs.  Tex. R. App. P. 20.1.  Appellant has failed to prosecute this appeal and no
effective order stays this court from proceeding with the disposition of this appeal.  The
appeal is dismissed for want of prosecution.  Tex. R. App. P. 37.3(b).  Costs are assessed
against the appellant.
	APPEAL DISMISSED.
                                                                                                                          
                                                                __________________________________
                                                                               CHARLES KREGER
                                                                                          Justice

Opinion Delivered October 29, 2009

Before McKeithen, C.J., Gaultney and Kreger, JJ.